Citation Nr: 9925819	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1958 to 
January 1962.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1997 determination of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO continued a 10 percent evaluation for 
asbestosis.


FINDING OF FACT

The probative medical evidence does not show that the 
veteran's forced vital capacity (FVC) is less than 75 percent 
of the predicted value; or that the diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO 
(SB)) is less than 66 percent of the predicted value.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for the veteran's service-connected asbestosis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (1998)


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  Where an 
increase in a service-connected disability is at issue, the 
present level of disability is of primary concern.  Although 
review of the recorded history of a service-connected 
disability is important in making a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board notes that revised rating criteria for respiratory 
disorders became effective on October 7, 1996.  See 61 Fed. 
Reg. 46,727 (1996) [codified at 38 C.F.R. §§ 4.96, 4.97 
(1998)].  Where a regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the "version most 
favorable to appellant" applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The record in this case, however, 
shows that the veteran's claim for a higher evaluation was 
received by the RO in January 1997, following the 
promulgation of the revised criteria.  Hence, the Board will 
address the issue of an increased rating only to the current 
criteria.  

The general rating formula for interstitial lung disease 
provides a 30 percent evaluation for asbestosis where forced 
vital capacity (FVC) is 65 to 74 percent of the predicted 
value; or, diffusion capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB)) is 56 to 65 percent 
of the predicted value.  38 C.F.R. § 4.97, Diagnostic Code 
6833 (1998).  The rating formula provides an evaluation of 
10 percent where the FVC value is 75 to 80 percent of the 
predicted value; or, where DLCO (SB) is 66 to 80 percent of 
the predicted value.  Id. 

Factual background

The veteran was initially granted service connection for 
asbestosis by rating decision in April 1996.  The grant of 
service connection was based, in essence, on evidence of the 
veteran's exposure to asbestos during service and the 
opinions of the veteran's private physician to the effect 
that his pulmonary problems were consistent with asbestos 
exposure.  The RO further noted, however, that a recent VA 
examination had found no evidence of asbestosis .  A 10 
percent disability rating was assigned.

In May 1996, an examiner noted obesity-related dysfunction on 
pulmonary function testing.  The diagnoses were chronic 
obstructive pulmonary disease (COPD) and asbestosis.  The 
veteran's weight was reportedly 373 pounds.

A September 1996 pulmonary function testing report shows that 
FVC was 85 percent of the predicted value and that DLCO was 
104 percent of the predicted value.  The report shows an 
impression of reduced SVC (slow vital capacity) consistent 
with obesity.  

During a March 1997 VA examination, the veteran reported that 
his symptoms had become progressively worse insofar as he had 
shortness of breath when walking less than a quarter of a 
block or when engaging in similar light activities.  He also 
reported shortness of breath frequently at rest.  On physical 
examination, oxygen saturation was 94 percent on room air and 
94 percent after walking 100 feet.  The examiner noted slight 
dyspnea at rest and found cyanosis of the lips, hands, and 
face.  Pulmonary function testing was not conducted in light 
of the September 1996 results.  

A March 1997 chest x-ray report shows an impression of COPD.  
The VA examination report shows diagnoses of asbestosis and 
emphysema (radiologically).  The examiner noted that it would 
be very difficult to isolate the symptomatology solely 
related to asbestosis from the hypoventilation secondary to 
obesity and the emphysema noted radiologically, but not by 
pulmonary function testing.  The examiner opined that the 
veteran's symptomatology would be due to both, and that 
perhaps a high resolution computed tomography (CT) scan would 
aid this determination.  

During a  March 1998 VA examination, a VA examiner noted that 
the veteran's pulmonary symptoms consist of breathlessness.  
The veteran weighed 381 pounds.  Physical examination 
revealed good aeration without wheezes or rales.  The 
examiner noted that a chest x-ray did not show any evidence 
of pleural plaquing, pleural thickening, or interstitial 
markings.  The examiner reviewed pulmonary function testing 
results from 1993, 1994, 1995, 1996 and 1998 and noted that 
the diffusion capacity did not vary consistently.  The 
examiner indicated that the most recent value was 90 percent 
of the predicted normal.  Among the examiner's conclusions, 
he noted that he could not see any documentation that the 
veteran had asbestos related lung disease, although pleural 
plaquing and interstitial markings were described by other 
reviewers in 1993.  The examiner noted that the x-rays taken 
in connection with the current examination were of reasonably 
good quality but were limited by the veteran's body habitus 
and no calcified plaques, pleural thickening, or clear-cut 
interstitial disease were present.  The examiner further 
noted that pulmonary function testing studies did not 
document severe lung disease of any kind, and did not 
document the type of lung disease associated with severe 
asbestos related disease.  

The examiner recommended a high resolution CT scan of the 
lung to evaluate whether pleural plaquing was present and to 
evaluate whether or not interstitial changes consistent with 
asbestos was present.  The examiner opined that in absence of 
increased interstitial fibrosis, the diagnosis of asbestos 
related pulmonary disease is not tenable.  He also noted that 
given the veteran's history he assumed that pleural plaquing 
had taken place, which was a marker for asbestosis, although 
the presence of pleural plaquing was not felt to represent a 
significant cause of pulmonary symptomatology.  The examiner 
also commented that the veteran did not appear to have enough 
obstructive lung disease to cause symptoms.  The examiner 
opined that it may be the veteran's unfortunate orthopedic 
difficulties coupled with post motor vehicle accident and 
weight gain, which have rendered him limited by 
breathlessness.  

A CT scan of the chest with high resolution cuts was taken in 
April 1998 and revealed minimal peripheral reticularity in 
the bilateral lungs; however, the definition in the scan was 
limited secondary to the veteran's body habitus.  The report 
also shows that there were no pulmonary nodules and a bulla 
anteriorly in the right lung.  The examiner noted that there 
may minimally be some plaquing in the left lung base.  The 
impression was minimal plaque formation, questionable minimal 
reticularity of the lung's parenchyma, and patient body 
habitus with resulting streak artifact of the images limiting 
the examination.  

An addendum to the March 1998 VA examination dated in 
May 1998 shows that the examiner reviewed the findings of the 
CT scan.  The examiner's impression was no evidence of 
significant asbestos related pulmonary disease, although 
asbestos exposure can be documented by the presence of 
calcified pleural plaques.  

Analysis

Initially, the Board notes that the veteran's claim for an 
increased evaluation for asbestosis is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims has held that 
allegations that a service-connected disability has increased 
in disability is sufficient to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed to render an equitable and 
informed decision and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The medical evidence of record amply demonstrates that the 
veteran's pulmonary problems include pathology due to causes 
other than asbestosis, principally obesity.   The recent 
medical evidence, in particular the detailed and thorough 
March 1998 VA examination report, indicates minimal asbestos 
related lung disease.  Nonetheless, for the purpose of 
evaluating the veteran's service-connected disability under 
Diagnostic Code 6833, the Board will ascribe all identified 
deficits on pulmonary function testing to the service-
connected asbestosis.

Following a review of the evidence of record, the Board finds 
that an evaluation in excess of 10 percent is not warranted 
for the veteran's service-connected asbestosis.  The 
probative medical evidence does not show that the FVC value 
is 65 to 74 percent of the predicted value or that the DLCO 
value is 56 to 65 of the predicted value to receive the next 
higher evaluation of 30 percent pursuant to the schedular 
criteria.  The September 1996 VA pulmonary function testing 
report shows that the FVC value was 85 percent of the 
predicted value and that lung diffusion in terms of DLCO was 
104 percent of the predicted value.  The VA examiner in 
March 1998 noted that the most recent value for diffusion 
capacity was 90 percent in 1998.

The March 1998 VA examiner reviewed the pulmonary function 
results in detail for the years between 1993 and 1998.  In 
his conclusions, he reported that the studies did not 
document severe lung disease of any kind and did not document 
the type of lung disease associated with severe asbestos 
related disease.  The examiner's May 1998 addendum shows no 
evidence of significant asbestos related pulmonary disease, 
although pulmonary exposure to asbestos was verified by the 
presence of pleural plaques.  In light of the VA examiner's 
review of all the pulmonary function testing reports, the 
Board finds that the preponderance of the evidence does not 
establish that the schedular criteria for asbestosis have 
been met for an evaluation greater than 10 percent.  

The veteran asserts that his symptomatology associated with 
his asbestos exposure continues to worsen and reports 
symptoms of changes in skin color, fingernails, and shallow 
breathing both before and after walking.  He further asserts 
that VA physicians told him that he definitely has problems 
attributable to asbestosis.

The Board first observes that as a lay person without medical 
training, the veteran may be able to describe his symptoms, 
but he is not competent to ascribe such symptoms to a 
diagnosed disease entity.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Secondly, the Court has held that a 
claimant's accounts of statements made to him by physicians 
cannot render the claim well grounded. The connection between 
what a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence. 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

The Board further notes that it does not have authority to 
consider factors outside the rating criteria, such as alleged 
changes in skin color.  In its review of claims for increased 
schedular ratings, the Board must only apply the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
In the case at hand, the probative medical evidence does not 
show that asbestosis is manifested by FVC less than 
75 percent of the predicted value or by DLCO less than 
66 percent of the predicted value to warrant the next higher 
evaluation of 30 percent pursuant to the schedular criteria 
for asbestosis.  

In summary, for the reasons and bases stated above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  An increased disability rating for 
asbestosis is accordingly denied.

ORDER

Entitlement to evaluation in excess of 10 percent for 
asbestosis is denied.  




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
  The March 1997 VA examiner noted in his discussion that in addition to asbestosis, the veteran has 
hypoventilation secondary to obesity.  The September 1996 report showed an impression of reduced slow 
vital capacity consistent with obesity.  These findings are corroborated by the March 1998 VA examination 
report in which the examiner opined that weight gain limits the veteran by causing breathlessness.  


